Name: 2008/658/EC: Council Decision of 24Ã July 2008 appointing two Italian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-08-12

 12.8.2008 EN Official Journal of the European Union L 215/4 COUNCIL DECISION of 24 July 2008 appointing two Italian alternate members of the Committee of the Regions (2008/658/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) One alternate members seat on the Committee of the Regions has become vacant following the expiry of the mandate of Mr Roberto COSOLINI. One alternate members seat becomes vacant following the change of mandate of Mr Franco IACOP, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions as alternate members for the remainder of the current term of office, which runs until 25 January 2010:  Mr Renzo TONDO, Presidente della Regione Friuli Venezia Giulia,  Mr Franco IACOP, Consigliere della Regione Friuli Venezia Giulia (change of mandate). Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 24 July 2008. For the Council The President B. HORTEFEUX (1) OJ L 56, 25.2.2006, p. 75.